Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 10/20/2020 hasbeen placed in the application file and the information referred to therein has been considered. 
Claims Status.
This Office Action is responsive to the amendment filed on 10/20/2020. Claims 1-15 and 18-28 were pending. Claim 2 has been cancelled.   Claims 1, 3-15 and 18-26 have been amended. Claims 29 and 30 have been added. Claims 1, 3-15 and 18-30 are now pending.  Claims 1, 3-15 and 18-30 are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 1-28 under 35 U.S.C. § 112 (a) and 112 (b) set forth in the Office Action of 07/20/2020 is withdrawn in response to the Amendments filed on 10/20/2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 6, 18-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takami et.  al. Journal of Power Sources, 2013, p. 496-475, 2013 in view of US 2014/0377663 to Suematsu (Suematsu) and further in view  of Cha et. al. “Preparation of binder-free thin film  Li4Ti5O12 anode with an adjustable thickness through anodic TiO2 nanotubes” Current Applied Physics 13 (2013) 1788-1795.
Regarding claim 1, 2-4 and 7, Takami discloses an anode (re claim 7) comprising, as active material, a mixed oxide of lithium and titanium of formula Li4/3Ti5/3O4 (Li4Ti5O12 (LTO) =Li0.33Ti0.41O re claim 4, or Li0.2Ti0.25O0.5  re claim 3
Suematsu teaches a sheet composite for use as an electrode in electrochemical element such as a battery, the sheet comprising LTO (para 30) and having a thickness in a range from 20 µm to 60 µm. Therefore, a use of LTO based electrode having said thickness is well known in the art. In addition, Suematsu teaches, that such sheet shows high rate property, high output property, and high capacitance property (para 16). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the electrode of Takami in the range disclosed by Suematsu because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as high rate property, high output property, and high capacitance property. . See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Takami in view Suematsu does not expressly discloses wherein active electrode material is without polymer binders. 
Cha teaches binder free thickness controllable Li4Ti5O12 for application in lithium ion batteries (Abstract). Cha also teaches that such electrode the binder-free LTO shows extremely high capacity per interfacial area because of no foreign ingredients such as binder and conductive agents (p. 1794) and reduce discharge capacity (Abstract).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to replace the electrode of modified Takami comprising binder and Li4Ti5O12 with the binder free ceramic Li4Ti5O12 
Regarding claim 5, modified Takami discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Takami does not expressly disclose wherein the thickness is in the range from 450 µm to 1000 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed  to optimize the thickness of the electrode , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 18, Takami discloses a lithium-ion battery (Title) comprising at least one electrode, supported on a current collector with high electronic conductivity (aluminum foil, p, 470, an electrolyte, and a separator situated between the anode and the cathode (p.470, Experimental). Regarding the limitation “rechargeable”: since Takami discloses the battery for use automotive and stationary power applications it is interpreted by Examiner that said term is implicitly disclosed. 
Regarding claim 19, Takami discloses wherein the electrolyte comprises a lithium salt dissolved in an organic solvent (p.470, Experimental).
Regarding claim 20, modified Takami discloses the invention as discussed above as applied to claim 19 and incorporated therein. Takami also discloses a mixture polypropylene carbonate (chemical homolog of claimed ethylene carbonate) and diethyl carbonate (chemical homolog of claimed dimethyl carbonate). It has been held that closely related homologs, analogs, and isomers in chemistry creates a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a mixture of EC and DMC instead of the mixture of PC and DEC, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 21: claim 21 depend from claim 19.  Since the ionic liquid in claim 19 recited in alternative form the limitation of claims 21, 22 and 23 considered met. Moreover, claim 21 from which claim 22 depend does not recite lithium salt. Nevertheless, Takami discloses LiPF6.
Regarding claim 24, Takami discloses polyethylene separator. 
Regarding claim 26, Takami discloses the battery for use automotive and stationary power applications (Title). It is interpreted as system comprising at least one battery.
Regarding claims 27 and 28, Takami discloses the lithium ion battery for use automotive and stationary power applications (Title). Regarding the limitation “rechargeable”: since Takami discloses the battery for use automotive and stationary power applications it is interpreted by Examiner that said term is implicitly disclosed.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takami et.  al. Journal of Power Sources, 2013, p. 496-475, 2013 in view of US 2014/0377663 to Suematsu and further in view of Cha et. al. “Preparation of binder-free thin film  Li4Ti5O12 anode with an adjustable thickness through anodic TiO2 nanotubes” Current Applied Physics 13 (2013) 1788-1795 and in view of US 20140315080 to Abusleme (Abusleme).
Regarding claim 25, modified Takami discloses the invention as discussed above as applied to claim 18 and incorporated therein. Takami teaches also polyethylene separator but silent regarding its porosity. Takami also does not expressly disclose  a non-porous polymer, which is selected from homopolymer or copolymers of ethylene oxide (PEO), PVDF-HFP copolymers, polyacrylonitrile or poly(methacrylonitrile), and combinations thereof. 
Abusleme teaches a battery wherein an anode comprising LTO (para 138) and separator is non-porous (para 4) polymer  PEO (para 4). Therefore a use of non-porous polymer as separators in lithium batteries comprising LTO as an anode is well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use PEO based non-porous polymer as a separator for battery of modified Takami, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Alternatively, claims 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Takami et.  al. Journal of Power Sources, 2013, p. 496-475, 2013 in view of US 2014/0377663 to Suematsu and further in view of Cha et. al. “Preparation of binder-free thin film  Li4Ti5O12 anode with an adjustable thickness through anodic TiO2 nanotubes” Current Applied Physics 13 (2013) 1788-1795 and in view of US 20080020278 to Schmidt (Schmidt).
Regarding claims 21-23 modified Takami discloses the invention as discussed above as applied to claim 18 and incorporated therein. Takami also teaches organic carbonate electrolyte but silent regarding an ionic liquid.
Schmidt teaches a lithium-ion battery wherein an anode comprising LTO (para 56) and electrolyte can be chosen from a mixture or organic carbonates (para 42) or ionic liquid such as N-methyl-N-alkylpyrrolidinium bis(trifluoromethanesulfonylimide) containing LIPF6 (para 42). Therefore, a use such electrolytes in the lithium ion batteries comprising LTO anode is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified Takami  ionic liquid electrolyte of Schmidt  because The simple substitution of one known element for another is likely to be obvious when predictable results, such as reducing of flammability, are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claims 29 and 30, Takami teaches Li4/3Ti5/3O4 (Li4Ti5O12 (LTO) =Li0.33Ti0.41O anode. I addition Cha (modified Takami) teaches binder free LTO anode (Title, Abstract).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 depend from claim 8 directly or indirectly and fall therewith.
Response to Arguments
 Applicant’s amendment if claim 1 change the scope of claim and incorporating Cha reference into rejection of claim 1 created new ground of rejection. As such Applicant’s arguments   regarding rejection of claim 1 filed on 10/20/2020 are moot due to new ground of rejection.
Applicants arguments regarding Cha reference (p.16 and 17 of Arguments) were fully considered but are not found persuasive.  Cha expressly recites binder free thin film of LTO (Title) while TiO2 nanotubes is used for adjustment thickness of anode. 
Regarding Applicant’s arguments targeting thickness electrode of Cha:  in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alexander Usyatinsky/Primary Examiner, Art Unit 1727